GRIMES, Justice,
concurring.
My review of the record convinces me that the Department of Agriculture did not act arbitrarily or capriciously in ordering the destruction of Polk’s trees. In fact, I share Justice McDonald’s view that this was a reasonable course of action based upon the then-existing knowledge of the experts in the industry. It was only later determined that the threat from this form of canker had been overestimated.
Notwithstanding, I join in the majority opinion because I believe that the state should not be able to destroy a person’s uncontaminated property in order to protect the economic interests of a larger group without the payment of just compensation.